            Case 1:17-cv-09972-ER Document 21 Filed 09/27/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


AMERICAN CIVIL LIBERTIES UNION and
AMERICAN CIVIL LIBERTIES UNION                               No. 17 Civ. 9972 (ER)
FOUNDATION ,
                                                             Hon. Edgardo Ramos
                             Plaintiffs,                     United States District Judge

       v.
                                                             MOTION TO WITHDRAW AS
DEPARTMENT OF DEFENSE, DEPARTMENT                            COUNSEL
OF JUSTICE, and DEPARTMENT OF STATE,

                             Defendants.



       PLEASE TAKE NOTICE THAT pursuant to Local Rule 1.4, it is hereby requested that

the appearance of Anna Diakun as counsel for Plaintiffs the American Civil Liberties Union and

the American Civil Liberties Union Foundation in this matter be withdrawn, as her employment

with the American Civil Liberties Union Foundation (“ACLU”) concluded on September 27,

2019. Plaintiffs continue to be represented by ACLU attorneys Hina Shamsi and Brett Max

Kaufman, as indicated on the Court’s docket. The Undersigned counsel respectfully requests this

Honorable Court enter an Order granting the motion to withdraw.

Dated: September 27, 2019                       Respectfully submitted:

                                                s/ Anna Diakun
                                                Anna Diakun
                                                American Civil Liberties Union
                                                125 Broad Street, 18th Floor
                                                New York, NY 10004
                                                Tel: (212) 549-2500
                                                Fax: (212) 549-2654
                                                adiakun@aclu.org

                                                Counsel for Plaintiffs
          Case 1:17-cv-09972-ER Document 21 Filed 09/27/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of September, 2019, the foregoing Motion to

Withdraw as Counsel was served on all counsel of record via ECF.

                                                    s/ Anna Diakun
                                                    Anna Diakun

                                                    Counsel for Plaintiffs
